IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JUSTIN EVERETT,
Plaintiff,
v.

FIELDWORKS, INC., LAURA
BARKLEY, ZACHARY REIDER,
CHRIS GALLAWAY and LEWIS
GRANOFSKY,

Civil Action No. 2:17-cev-01495-PJP

Defendants.

DEFENDANTS’ PROPOSED STIPULATION
SELECTING ADR PROCESS

Defendants report that Plaintiff and Defendants’ counsel have met and conferred
regarding Alternative Dispute Resolution (ADR). The parties have agreed to mediation.
Plaintiff, however, has neither agreed upon Defendants’ proposed mediator nor provided
Defendants with a suggested alternative. (See Exhibits A, B, C, D). Accordingly, Defendants
propose the following Stipulation Selecting ADR Process.

I. PROCESS
Select one of the following processes:

X___Mediation

Early Neutral Evaluation (ENE)

Court sponsored Binding Arbitration

Court sponsored Non-binding Arbitration

Private ADR (please identify process and provider)
Other (please identify process and provider)

 

 

 

 

 

 

II. COSTS

The parties have agreed to share the ADR costs as follows (do not complete percentages for
Court sponsored arbitration. For that process, costs are paid by the Court in accordance with 28
USC §658.):

2929346_1.docx
50 % by Plaintiff
50_% by Defendant

If a dispute arises as to compensation and costs for the mediator/neutral evaluator/private
arbitrator, the Court will set reasonable compensation and costs.

Ill. NEUTRAL

The parties hereby designate by agreement the following individual to serve as a Neutral in the
above-styled action:

Name of Neutral: Judith A. Teeter

Address of Neutral: University of Pittsburgh School of Law
Telephone & FAX Numbers: (412)624-2450

Email address of Neutral: JudiTeeter@pitt.edu

Date of ADR Session: TBD

IV. PARTICIPANTS

Name and title of the individual(s) who will be attending the mediation or early neutral
evaluation session, in addition to counsel, in accordance with Section 2.7 (Attendance at
Session) of the Court’s ADR Policies and Procedures:

Justin Everett

Plaintiff
Jennifer S. Park Defendant?
Attorney for Defendants Chris Gallaway

If there is insufficient space to list all parties who will be attending the session, please add
additional sheets as necessary.

 

| Plaintiff's ADR costs may be waived by the Court due to his /n Forma Pauperis status, and Plaintiff
intends to seek a waiver of his portion of the fees.

2 Individual Defendants Laura Barkley, Zachary Reider, Lewis Granofsky, and Chris Gallaway are located in
Ohio, Idaho, Oregon, and Washington D.C., respectively. Defendants intend to file a motion pursuant to
the Court’s ADR Policies and Procedures Section 2.7, sub-section (D) to request that the Individual
Defendants’ attendance be excused and that Defendant Chris Gallaway be permitted to represent the
Individual Defendants collectively via telephone or video.
Each party certifies that the representative(s) attending the ADR session on its behalf has full and
complete settlement authority, as specified in sub-section (A)(1-3) of the above section of the
Court’s ADR Policies and Procedures.

 

Vv. ACKNOWLEDGMENT

Date: January 18, 2019 [i Jennifer §. Park
Attorney for Defendants
